DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
2.	This action is responsive to the Preliminary Amendment filed on 04/15/2020.  Claims 21-40 are pending, and have been examined on the merits.  

Claim Rejections - 35 USC § 102
3.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

4.	Claims 21, 22, 33, 36, & 40 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent No. 5,035,695 to Weber, Jr. et al. (“Weber”).
5.	Regarding claim 21, Weber discloses an electrosurgical tool comprising: 
a housing [defined by body halves (43, 45) of instrument (9); col. 3, lines 21-25; FIGS. 4A-4B] having a front end portion and a rear end portion [FIGS. 4A-4B], the housing defining an elongated passage extending longitudinally through the housing [interior defined by body halves (43, 45) – FIGS. 4A-4B]; 
an electrode [slide electrode (100)] disposed within the passage and configured to slide relative to the housing [col. 3, line 63 – col. 4 line 10; FIG. 4B], the electrode having a non-insulated front end portion [forward electrode/blade (71) – col. 4, lines 5-10; col. 4, lines 31-57; 
an electrical circuit board [switch plate (63)] for controlling an electrical operation of the electrode [col. 4, lines 10-31] and mounted within the housing [FIG. 4A]; and 
a conductor [contactor (67)] fixed relative to a bottom of the electrical circuit board [(63)] and extending adjacent and parallel to the electrode [col. 4, lines 2-10; FIG. 4A], the conductor [(67)] having a rear end portion extending rearwardly relative to a rear end portion of the electrical circuit board [see FIG. 4A] and electromechanically coupled to the rear end portion of the electrode [col. 4, ll. 2-4; FIGS. 4A-4B], wherein the rear end portion of the electrode [(69)] is configured to maintain an electromechanical coupling to the rear end portion of the conductor [(67)] as the electrode slides through the passage and relative to the housing [col. 4, ll. 2-4; FIGS. 4A-4B].6.	Regarding claim 22, Weber further discloses wherein the electrical circuit board [(63)] is disposed above the conductor [(67)] [FIG. 4A], and the conductor [(67)] is disposed above the electrode [a portion of contactor (67) is disposed above electrode conductor (69) since electrode conductor (69) passes through contactor (67) – col. 4, ll. 2-4; FIG. 4A].7.	Regarding claim 33, Weber further discloses an insulated line [cable (87) – FIG. 4A] connected to the electrical circuit board [(63)] [shown in FIG. 4A] for providing electrical power to the electrical circuit board [col. 4, ll. 24-31; col. 4, line 62 – col. 5, line 2; FIGS. 4A-4B], wherein the insulated line [(87)] is fixed to the housing [col. 4, ll. 24-31].8.	Regarding claim 36, Weber discloses a method of manufacturing an electrosurgical pencil, the method comprising: 
mounting an electrode [slide electrode (100)] in a bottom half section of a plastic pencil housing [body half (45) of instrument (9); col. 3, lines 21-25; FIG. 4B; note: the use of “bottom” and “top” in the instant claim comprises a naming convention only.  If, for example, left body half 
fixing an electrical circuit board [switch plate (63)] in a top half section [body half (43) of instrument (9) shown in FIG. 4A; see note above regarding the bottom/top naming convention] of the plastic pencil housing, wherein a conductor [contactor (67)] is fixed to and in electrical communication with the electrical circuit board [(63)] [col. 4, lines 2-10; FIG. 4A] [via the depicted wire/lead connecting contactor (67) to switch plate (63) – clearly shown in FIG. 4A]; and
connecting the top half section [(43)] and the bottom half section [(45)] to one another to enclose the intermediate portion and the rear end portion of the electrode [(100)] in a passage collectively defined by the top and bottom half sections [interior defined by body halves (43, 45) – FIGS. 4A-4B], wherein the conductor [(67)] and the rear end portion of the electrode [(69)] are placed in sliding electrical contact with one another [col. 4, ll. 2-4; FIGS. 4A-4B] upon connecting the top [(43)] and bottom [(45)] half sections.9.	Regarding claim 40, Weber further discloses wherein the electrical circuit board [(63)] is disposed on the conductor [(67) [FIG. 4A], and the conductor [(67)] is disposed above the electrode [a portion of contactor (67) is disposed above electrode conductor (69) since electrode conductor (69) passes through contactor (67) – col. 4, ll. 2-4; FIG. 4A].



Claim Rejections - 35 USC § 103
10.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

11.	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
12.	Claim 23-25 are rejected under 35 U.S.C. 103 as being unpatentable over Weber in view of U.S. Patent Application Publication No. 2006/0264928 to Kornerup et al. ("Kornerup").
13.	Regarding claim 23, Weber discloses all of the limitations of claim 22 for the reasons set forth in detail (above) in the Office Action.  
	Weber further discloses that the conductor [(67)] has a lower surface in electromechanical contact with the rear end portion of the electrode [a lower/bottom surface of contactor (67) is in contact with electrode conductor (69) since electrode conductor (69) passes through contactor (67) – col. 4, ll. 2-4; FIG. 4A].
	Weber does not, however, disclose that the bottom of the electrical circuit board [(63)] is in electromechanical contact with an upper surface of the conductor [(67)].

	Kornerup further teaches that electrical power is supplied to pencil (1) via an electrical wire (15) connected to a circuit board (16).  The electrical power is supplied from the circuit board (16) to the electrode via a wire clip (18) [a conductor] which makes electromechanical contact with the bottom of the circuit board (16) which is plated with an electrically conducting surface (not shown).  Since the connection between the wire clip (18) and the circuit board (16) can slide while remaining in electrical connection with each other, the carrier (6) can be retracted and extended relative to the housing (2) without breaking the electrical connection [¶[0053]; FIG. 5].
	With particular reference to FIG. 5, the bottom of the electrical circuit board (16) is in electromechanical contact with an upper surface of the conductor [i.e., the top of wire clip (18)], and the conductor [(18)] has a lower surface [the bottom portion of wire clip (18)] in electromechanical contact with the rear end portion of the electrode [(5)].  
It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to modify Weber to use a known power supply configuration for supplying power to the electrode, including a configuration wherein the bottom of the electrical circuit board is in electromechanical contact with an upper surface of the conductor, and the conductor has a lower surface in electromechanical contact with the rear end portion of the electrode, such as that taught by Kornerup, since such modification amounts merely to the substitution of one known power supply configuration for another, yielding predictable results (the supply of power to the electrode) to one of ordinary skill in the art. KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398 (2007). 
claim 24, Weber discloses all of the limitations of claim 21 for the reasons set forth in detail (above) in the Office Action.  
Weber does not, however, disclose an electrically-conducting member fixed to the rear end portion of the electrode and in sliding contact with the rear end portion of the conductor.
Kornerup, in a similar field of endeavor, teaches a length-adjustable electrosurgical (ESU) pencil (1) including a housing (2) and an electrode (5) for cutting and/or coagulation. The electrode (5) is mounted to a carrier (6) that is arranged so that it can slide in and out of the housing (2) [¶[0042]].   
	Kornerup further teaches an electrically-conducting member [wire clip (18)] fixed to a rear end portion of an electrode [(5)] [¶[0053]] and in sliding contact with a rear end portion of a conductor [the conductor is the electrically-conducting bottom surface of circuit board (16) - ¶[0053]; FIG. 5; further, the connection between the wire clip (18) and the bottom of circuit board (16) can slide while remaining in electrical connection with each - ¶[0053]; FIG. 5].
It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to modify Weber to use a known power supply configuration for supplying power to the electrode, including a configuration wherein an electrically-conducting member is fixed to the rear end portion of the electrode and in sliding contact with the rear end portion of the conductor, such as that taught by Kornerup, since such modification amounts merely to the substitution of one known power supply configuration for another, yielding predictable results (the supply of power to the electrode) to one of ordinary skill in the art. KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398 (2007). 
15.	Regarding claim 25, the combination of Weber and Kornerup teaches all of the limitations of claim 24 for the reasons set forth in detail (above) in the Office Action.  
Kornerup further teaches wherein the electrically-conducting member [electrical wire (15)] has an upper surface [the upper surface of wire clip (18)] in sliding contact [¶[0053]] with a .

16.	Claim 34 is rejected under 35 U.S.C. 103 as being unpatentable over Weber in view of U.S. Patent No. 4,688,569 to Rabinowitz ("Rabinowitz").
17.	Regarding claim 34, Weber discloses all of the limitations of claim 21 for the reasons set forth in detail (above) in the Office Action.  
	Weber does not, however, disclose a pliable friction ring mounted in the front end portion of the housing, wherein the friction ring is disposed about and in frictional engagement with the electrode.
	Rabinowitz, in a similar field of endeavor, teaches a surgical electrode holder comprising a handle (1) [FIG. 1] including a bore (6) [FIG. 3], as well as an electrode (11) including a tubular element (13).  Rabinowitz teaches a pliable friction ring [bushing (9)] mounted in the front end portion of the housing [in bore (6)], wherein the friction ring is disposed about and in frictional engagement with the electrode [see col. 3, ll. 53-61 (“Bushing 9 fits within bore 6 and is seated against shoulder 7 therein. This bushing is preferrably made of a flexible, sterilizable compound such as silicone rubber. A hole in the center of the bushing is meant to mate with the tubular element 13 of the electrode, and is slightly smaller in diameter than the outer diameter of the tubular element 13, thereby providing a tight seal around the electrode”)].  
It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to modify Weber to include a pliable friction ring mounted in the front end portion of the housing, wherein the friction ring is disposed about and in frictional engagement with the electrode, as taught by Rabinowitz, in order to provide a water tight seal around the electrode thereby protecting the interior components of the device [see Rabinowitz, col. 5, ll. 53-55 (“Because the inner diameter of bushing 9 is smaller than the outer diameter of tubular element 13, it provides a water tight seal around electrode 11”)].   

18.	Claim 37 is rejected under 35 U.S.C. 103 as being unpatentable over Weber in view of U.S. Patent No. 4,443,935 to Zamba et al. ("Zamba").
19.	Regarding claim 37, Weber discloses all of the limitations of claim 36 for the reasons set forth in detail (above) in the Office Action.  
	Weber teaches the use of dome-type switches [(79), (81)] mounted on [electromechanically connected to] the switch plate [(63)] which may be activated by push buttons [(75), (77)] in order to provide the electrical signals for either severing or cauterizing tissue [col. 4, ll. 10-28].      
	As such, Weber does not disclose mounting a rocker switch on the top half section after the bottom and top half sections are connected to one another, wherein the rocker switch is electromechanically connected to the electrical circuit board.	Zamba, in a similar field of endeavor, teaches an electrosurgical scalpel pencil (10) [FIG. 1] comprising a housing (20), an electrosurgical blade (12) extending from the housing (20), and a control switch (50) on the surface of housing (20) provided for selection of either of two modes of current delivery [col. 3, line 65 – col. 4, line 10; and col. 2, ll. 66-67].  Zamba teaches that housing (20) comprises an injection molded right half (22) and left half (24) which are sonically welded to form unitary housing (20) [col. 4, ll. 26-30].  
Zamba additionally teaches that switch (50) comprises a rocker switch body (51) [col. 4, ll. 57-63] and that, during the process of manufacture [col. 5, ll. 59+], the left half (24) of housing (20) is positioned on top of the right half (22) to form the housing with the halves then welded by sonic or other well-known methods to create a unitary housing (20) [col. 6, ll. 17-21], followed by installation of rocker switch body (51) [col. 6, ll. 30-33].  
 It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to modify Weber to utilize a rocker switch in lieu of the dome-type switches to provide the electrical signals for either severing or cauterizing tissue, KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398 (2007). 
Further, it would have likewise been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to install the rocker switch in Weber such that the rocker switch is electromechanically connected to the electrical circuit board [(63)] after the bottom and top half sections are connected to one another during the process of manufacture, as taught by Zamba, so as to create a more effective seal to prevent accumulation of liquids within housing (20) [Zamba, col. 6, ll. 30-37].  Further, such a manufacturing technique was known and recognized as part of the ordinary capabilities of one skilled in the art (as clearly evidenced by Zamba), and one of ordinary skill in the art would have been capable of applying this known technique to a known device (the device of Weber) and the results would have been predictable to one of ordinary skill in the art.  KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398 (2007). 

20.	Claims 26-28, & 31 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Weber and Kornerup, and further in view of U.S. Patent No. 4,545,375 to Cline (“Cline”).
21.	Regarding claim 26, the combination of Weber and Kornerup teaches all of the limitations of claim 24 for the reasons set forth in detail (above) in the Office Action.  
	The combination of Weber and Kornerup does not, however, teach wherein the housing has a plurality of ribs longitudinally-spaced from one another along a length of the housing, each rib of the plurality of ribs defining a groove having the electrically-conducting member slidably received therein.
Cline, in a similar field of endeavor, teaches an electrosurgical instrument (2) including a housing (3) comprising a top half (4) and a bottom half (5) [Cline, col. 4, ll. 32-55].  Cline further teaches that the halves (4, 5) each include a plurality of panels [ribs] [(63)] longitudinally-spaced 
It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to further modify the combination of Weber and Kornerup such that the housing has a plurality of ribs longitudinally-spaced from one another along a length of the housing, each rib of the plurality of ribs defining a groove having the electrically-conducting member slidably received therein, as taught by Cline, in order to provide additional/enhanced structural support for the electrically-conducting member.  As modified, the electrically-conducting member would be slidably received in the groove. 
22.	Regarding claim 27, the combination of Weber, Kornerup, and Cline teaches all of the limitations of claim 26 for the reasons set forth in detail (above) in the Office Action.  
	With reference to annotated FIG. 6 of Cline (provided below), Cline further teaches a pair of internal guide walls respectively disposed on opposite sides of the plurality of ribs and projecting upwardly from an upper surface of the plurality of ribs [as broadly as claimed, the projections extending upward on each side of curved central part of each panel (63)].

    PNG
    media_image1.png
    287
    410
    media_image1.png
    Greyscale

Annotated FIG. 6 of Cline
claim 28, the combination of Weber, Kornerup, and Cline teaches all of the limitations of claim 27 for the reasons set forth in detail (above) in the Office Action.  
	As broadly as claimed, and with reference to annotated FIG. 6 of Cline (provided above), 
Cline further teaches that each of the pair of internal guide walls has a rear end [rear facing surface of each pair of walls] disposed distally of a rear end of the housing [the ribs/panels (63) are disposed distally to the proximal (or rear) end of the housing] to define an open area in the housing [the walls serve to further define the groove] in which the electrically-conducting member is slidably received.24.	Regarding claim 31, the combination of Weber, Kornerup, and Cline teaches all of the limitations of claim 26 for the reasons set forth in detail (above) in the Office Action. 
Cline further teaches wherein the housing includes a top half section and a bottom half section each molded of plastic material and fixed together [col. 4, ll. 41-55; col. 10, ll. 49-54; FIGS. 5-6], the plurality of ribs [(63)] being formed with the bottom half section [Cline teaches the panels/ribs (63) in both the top half section (4) and bottom half section (5) [see FIGS. 5-6].
25.	Claims 32 & 38 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Weber and Kornerup, and further in view of U.S. Patent Application Publication No. 2010/0113942 to Eberle ("Eberle").
26.	Regarding claim 32, the combination of Weber and Kornerup teaches all of the limitations of claim 24 for the reasons set forth in detail (above) in the Office Action.   
The combination of Weber and Kornerup does not, however, teach wherein the electrically-conducting member is a split metal sleeve detachably mounted on the rear end portion of the electrode.
Eberle, in a similar field of endeavor, teaches that it is known to connect components in a medical device using a split sleeve cylinder [Eberle, connector (102) - ¶[0042]].   
KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398 (2007).
27.	Regarding claim 38, Weber discloses all of the limitations of claim 36 for the reasons set forth in detail (above) in the Office Action.  
	Weber does not, however, disclose mounting a metal conducting sleeve on the rear end portion of the electrode prior to mounting the electrode in the bottom half section, whereby the metal conducting sleeve electromechanically couples the electrode and the electrical circuit board to one another.
Kornerup, in a similar field of endeavor, teaches a length-adjustable electrosurgical (ESU) pencil (1) including a housing (2) and an electrode (5) for cutting and/or coagulation. The electrode (5) is mounted to a carrier (6) that is arranged so that it can slide in and out of the housing (2) [¶[0042]].  Kornerup further teaches an electrical conductor [wire clip (18)] fixed to a rear end portion of an electrode [(5)] [¶[0053]] that electromechanically couples the electrode [(5)] and an electrical circuit board [(16)] to one another [the connection between the wire clip (18) and the bottom of circuit board (16) can slide while remaining in electrical connection with each - ¶[0053]; FIG. 5].
It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to modify Weber to use a known power supply configuration for supplying power to the electrode, including mounting a metal conductor on the rear end portion of the electrode, whereby the metal conducting sleeve electromechanically couples the electrode and the electrical circuit board to one another, such as that taught by Kornerup, since such modification amounts merely to the substitution of one known power supply configuration KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398 (2007).  It likewise would have been obvious to mount the metal conductor on the rear end portion of the electrode before the electrode is mounted in the bottom half section so as to simplify the manufacturing method. 
The combination of Weber and Kornerup does not, however, teach wherein the metal conductor is a metal conducting sleeve. 
Eberle, in a similar field of endeavor, teaches that it is known to connect components in a medical device using a split sleeve cylinder [Eberle, connector (102) - ¶[0042]].   
It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to further modify the combination of Weber and Kornerup such that the electrically-conducting member is a split metal sleeve detachably mounted on the rear end portion of the electrode, since such modification amounts merely to the substitution of one known element for another to yield predictable results.  KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398 (2007).

28.	Claim 35 is rejected under 35 U.S.C. 103 as being unpatentable over Weber in view of U.S. Patent Application Publication No. 2011/0071520 to Gilbert ("Gilbert"), and further in view of U.S. Patent No. 5,242,442 to Hirschfeld (“Hirschfeld”). 
29.	Regarding claim 35, Weber discloses all of the limitations of claim 21 for the reasons set forth in detail (above) in the Office Action.  
	While Weber shows the conductor (67) being connected (via a wire or lead) to the bottom of the electrical circuit board (63) [see FIG. 4A], Weber does not explicitly teach that the illustrated wire or lead is, e.g., soldered to the bottom of the electrical circuit board (63). 
	Gilbert, in a similar field of endeavor, teaches an electro-surgical instrument which includes a housing and an electrocautery blade supported within the housing and extending soldered joint for making an electrical contact with a device, component, or system [¶[0029]].
	It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to modify Weber such that the wire/lead connecting conductor (67) to the bottom of the electrical circuit board (63) comprise a soldered joint or connection, since this particular technique of electrical connection was recognized as part of the ordinary capabilities of one skilled in the art, as clearly evidenced by Gilbert, and one of ordinary skill in the art would have been capable of applying this known technique (soldering) to a known device (the device of Weber) and the results (establishing an electrical connection) would have been predictable to one of ordinary skill in the art.  KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398 (2007). 
	While conductor (67) of Weber is disposed within the body halves (43, 45) of instrument (9) [see FIG. 4A], the combination of Weber and Gilbert (as set forth above) does not explicitly teach that the conductor (67) is electrically insulated from an exterior surface of the housing.	Hirschfeld, in a similar field of endeavor, teaches an electrosurgical device including an electrically conductive blade attached to an axial end of a device handle [Abstract].  Hirschfeld further teaches that the handle (10) can be constructed in different shapes and sizes according to the desired specifications, but is preferably constructed as a slender, elongated body to be held comfortably by a surgeon in the manner of a writing instrument, and additionally that handle (10) can be injection molded using thermoplastic material (an insulative material) to provide a lightweight, inexpensive, disposable device [col. 5, ll. 18-24].  
It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to further modify the combination of Weber and Gilbert such that the body halves (43, 45) of the instrument of Weber/Gilbert be made of a thermoplastic material, as taught by Hirschfeld, since such material is lightweight, inexpensive, and comfortable when held by a surgeon [Hirschfeld, col. 5, ll. 18-24].  As modified, the 
	Finally, while Weber teaches that the operational length of the instrument may be varied [see, e.g., col. 6, ll. 11-13], the combination of Weber, Gilbert, and Hirschfeld, as set forth above, does not explicitly teach that the electrode has a length of at least 10 cm.  
Hirschfeld does, however, teach that the portion of the blade extending from the handle may be three or more inches in length [col. 3, ll. 66-67] (3.0 inches = 7.62 cm).  The range taught by Hirschfeld (7.62cm or more is open-ended) and would arguably overlap with at least a portion of the claimed range of at least 10 cm.  Nonetheless, it has been held that in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).  Still further, a prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have the same properties. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985).

Allowable Subject Matter
30.	Claims 29, 30, and 39 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
31.	Regarding dependent claim 29, the prior art of record fails to teach all of the limitations of, or render obvious, the claimed electrosurgical tool, including “wherein each of the plurality of ribs defines a slot in direct communication with a respective groove of the plurality of grooves.” 
For example, while Cline teaches a plurality of ribs longitudinally-spaced from one another along a length of the housing, each rib of the plurality of ribs defining a groove, as noted 
32.	Dependent claim 30 depends from dependent claim 29 (and is therefore allowable for the same reason).33.	Claim 39 likewise recites the similar limitation “each of the plurality of ribs defining a slot in direct communication with a respective groove of the plurality of grooves” and would therefore be allowable for the same reasons set forth above regarding dependent claim 29.   

Conclusion
34.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Bradford C. Blaise whose telephone number is (571)272-5617.  The examiner can normally be reached on Monday - Friday 8 AM-5 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Linda Dvorak can be reached on 571-272-4764.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/BCB/
Examiner, Art Unit 3794



                                                                                                                                                                                                        


/Ronald Hupczey, Jr./Primary Examiner, Art Unit 3794